DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 2, filed on 5/4/2021, with respect to objection to claim 85; statutory double patenting rejection of claims 21-39, double patenting rejection of claims 42, 47, 60-63, 68-70, and 83-84 have been fully considered and are persuasive.  The objection to claim 85; statutory double patenting rejection of claims 21-39, double patenting rejection of claims 42, 47, 60-63, 68-70, and 83-84 have been withdrawn. 

Allowable Subject Matter
Claims 21-91 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 21-41:
The present invention describes a method, comprising: at a packet-switched cellular network including: a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the first wireless cell transmission point having: a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; a second 
(2) Regarding claims 42-91:
The present invention describes a method, comprising: at a packet-switched network including at least one wireless cell having: a first multiple-input-multiple-output (MIMO)-capable system component including: a plurality of first antennas, at least one first radio communicatively coupled to the first antennas, and first circuitry communicatively coupled to the at least one first radio; a second MIMO-capable system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/8/2021